PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Komann, et al.
Application No. 16/685,514
Filing Date: November 15, 2019
Attorney Docket No. HFP0011.US
For: HOLDING STRUCTURE WITH A PLURALITY OF CONTAINERS HELD THEREON FOR SUBSTANCES FOR PHARMACEUTICAL, MEDICAL OR COSMETIC APPLICATIONS, AND TRANSPORT OR PACKAGING CONTAINER HAVING SAME


:
:
:
:
:
:             DECISION ON PETITION
:
:	
:        
:     
:
:



This is a decision on the petition under 37 CFR 1.55(f), filed June 16, 2022, to accept a delayed submission of a certified copy of the foreign application. This is also a decision on the concurrently filed alternative petition under 37 CFR 1.55(e), to accept an unintentionally delayed claim for priority to the foreign application.

As to the petition under 37 CFR 1.55(f):

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of German Application No. 10 2018 106 510.6 was received on August 6, 2020.

As to the alternative petition under 37 CFR 1.55(e):
  
A petition under the provisions of 37 CFR 1.55(e) is required if the application does not include a reference to the foreign application within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. 

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country, and the filing date, and be included in an Application Data Sheet (ADS) (37 CFR 1.76(b)(6)), unless previously submitted;

	(2)	the petition fee as set forth in 37 CFR 1.17(m);

(3)	a statement that the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); 

(4)	the above-identified nonprovisional application must be filed within 12 months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was not filed later than twelve months (six months in the case of a design application) of the filing date of the foreign application.  This right of priority may be restored upon petition pursuant to 37 CFR 1.55(c) if the above-identified nonprovisional application was filed after 12 months (six months in the case of a design application) of the filing date of the foreign application but within 2 months of this period; and 

(5)  	a certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies.

A review of the record shows that this application did include a proper reference to German Application No. 10 2018 106 510.6, filed November 16, 2018, in an ADS filed on November 15, 2019, which was filed within the later of four months from the actual filing date of this application or sixteen months from the filing date of the prior foreign application; thus, the petition under 37 CFR 1.55(e) is dismissed as unnecessary.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions